EXHIBIT 10.10

EMPLOYMENT AGREEMENT

                THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into
as of this 24th day of October, 2005, by and between METABANK, 121 E. 5th
Street, Storm Lake, Iowa 50588 (hereinafter referred to as the “Bank” whether in
mutual or stock form) and Bradley C. Hanson (the “Employee”), who resides at
27332 Ridgeway Road, Harrisburg, South Dakota 57032.

                WHEREAS, the Employee is currently serving as Executive Vice
President; and

                WHEREAS, the Bank is a publically held corporation as the
subsidiary of Meta Financial Group, Inc. (the “Holding Company”) and

                WHEREAS, the Board of Directors of the Bank recognizes that, as
is the case with publicly held corporations generally, the possibility of a
change in control of the

                Holding Company and/or the Bank may exist and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of key management
personnel to the detriment of the Bank, the

                Holding Company and it stockholders; and

                WHEREAS, the Board of Directors of the Bank believes it is in
the best interests of the Bank to enter into this Agreement with the Employee in
order to assure continuity of management of the Bank and to reinforce and
encourage the continued attention and dedication of the Employee to his assigned
duties without distraction in the face of potentially disruptive circumstances
arising from the possibility of a change in control of the Holding Company,
although no such change is now contemplated; and

                WHEREAS, the Board of Directors of the Bank has approved and
authorized the execution of this Agreement with the Employee to take effect as
stated in Section 4 hereof;

                NOW, THEREFORE, in consideration of the foregoing and of the
respective covenants and agreements of the parties herein contained, it is
AGREED as follows:

                1.  Employment. The Employee will be employed as Executive Vice
President of the Bank. As Executive Vice President, Employee shall render
administrative and management services as are customarily performed by persons
situated in similar executive capacities, and shall have other powers and duties
as may from time to time be prescribed by the Board, provided that such duties
are consistent with the Employee’s position as Executive Vice President and are
agreed to by Employee. The Employee shall continue to devote his best efforts
and substantially all his business time and attention to the business and
affairs of the Bank and its subsidiaries and affiliated companies.

                2. Compensation.

                        (a) Salary. The Bank agrees to pay the Employee during
the term of this Agreement a salary established by the Board of Directors. The
salary hereunder as of the Commencement Date (as defined in Section 4 hereof)
shall be at least equal to the Employee’s salary in effect immediately prior to
the Commencement Date. The salary provided for herein shall be payable not less
frequently than biweekly in accordance with the practices of the Bank, provided,
however, that no such salary is required to be paid by the terms of this
Agreement in respect of any month or portion thereof subsequent to the
termination of



--------------------------------------------------------------------------------




this Agreement and provided further, that the amount of such salary shall be
reviewed by the Board of Directors not less often than annually and may be
increased (but not decreased) from time to time in such amounts as the Board of
Directors in its discretion may decide, subject to the customary withholding tax
and other employee taxes as required with respect to compensation paid by a
corporation to an employee.

                        (b) Discretionary Bonuses. The Employee shall be
entitled to participate in an equitable manner with all other executive officers
of the Bank in discretionary bonuses as authorized and declared by the Board of
Directors of the Bank to its executive employees. No other compensation provided
for in this Agreement shall be deemed a substitute for the Employee’s right to
participate in such bonuses when and as declared by the Board of Directors.

                        (c) Expenses. During the term of his employment
hereunder, the Employee shall be entitled to receive prompt reimbursement for
all reasonable expenses incurred by him (in accordance with policies and
procedures at least as favorable to the Employee as those presently applicable
to the senior executive officers of the Bank) in performing services hereunder,
provided that the Employee properly accounts therefore in accordance with Bank
policy.

                3. Benefits.

                        (a) Participation in Retirement and Employee Benefit
Plans. The Employee shall be entitled while employed hereunder to participate
in, and receive benefits under, all plans relating to stock options, stock
purchases, pension, thrift, profit-sharing, group life insurance, medical
coverage, education, cash or stock bonuses, and other retirement or employee
benefits or combinations thereof, that are now or hereafter maintained for the
benefit of the Bank’s executive employees or for its employees generally.

                        (b) Fringe Benefits. The Employee shall be eligible
while employed hereunder to participate in, and receive benefits under, any
other fringe benefits which are or may become applicable to the Bank’s executive
employees or to its employees generally.

                4. Term.  The term of employment under this Agreement shall be a
period of three (3) years commencing on the date of completion of the Conversion
(the Commencement Date”) subject to earlier termination as provided herein.
Beginning on the first anniversary of the Commencement Date, and on each
anniversary thereafter, the term of employment under this Agreement shall be
extended for a period of one year unless either the Bank or the Employee gives
contrary written notice to the other not less than 90 days in advance of the
date on which the term of employment under this Agreement would otherwise be
extended, provided that such term will not be automatically extended unless,
prior thereto, such extension is approved by the Board of Directors following
the Board’s review of a formal performance evaluation of the Employee performed
by the disinterested members of the Board of Directors of the Bank and reflected
in the minutes of the Board of Directors. Reference herein to the term of
employment under this Agreement shall refer to both such initial term and such
extended terms.

                5.  Vacations. The Employee shall be entitled, without loss of
pay, to absent himself voluntarily from the performance of his employment under
this Agreement, all such voluntary absences to count as vacation time, provided
that:

                        (a)  the Employee shall be entitled to an annual
vacation of not less than five (5) weeks per year;

                        (b)  the timing of vacations shall be scheduled in a
reasonable manner by the Employee; and



--------------------------------------------------------------------------------




                        (c)  solely at the Employee’s request, the Board of
Directors shall be entitled to grant to the Employee a leave or leaves of
absence with or without pay at such time or times and upon such terms and
conditions as the Board, in its discretion, may determine.

                6. Termination of Employment; Death.

                        (a) The Board of Directors may terminate the Employee’s
employment at any time, but any termination by the Bank’s Board of Directors,
other than termination for cause, shall not prejudice the Employee’s right to
compensation or other benefits under the Agreement. If the employment of the
Employee is involuntarily terminated, other than for “cause” as provided in this
Section 6 (a) or pursuant to any of Sections 6 (d) through 6 (g), or by reason
of death or disability as provided in Sections 6 (c) or 7, the Employee shall be
entitled to receive, (i) his then applicable salary for the then-remaining term
of the Agreement as calculated in accordance with Section 4 hereof, payable in
such manner and at such times as such salary would have been payable to the
Employee under Section 2 before any reduction or adverse change in salary or
benefits under section (a)(2)(iii) below, and (ii) health insurance benefits as
maintained by the Bank for the benefit of its senior executive employees or its
employees generally over the then-remaining term of the Agreement as calculated
in accordance with Section 4 hereof.

                The terms “termination” or “involuntarily terminated” in this
Agreement shall refer to the termination of the employment of Employee without
his express written consent.

                The Employee shall be considered to be involuntarily terminated
(1) if the employment of the Employee is involuntarily terminated for any reason
other than for “cause” as provided in this Section 6 (a), pursuant to any of
Sections 6 (d) through 6 (g) or by reason of death or disability as provided in
Sections 6 (c) and 7; or (2) there occurs a material diminution of or
interference with the Employee’s duties, responsibilities and benefits as
Executive Vice President of the Bank. By way of example and not by way of
limitation, any of the following actions, if unreasonable or materially adverse
to the Employee, shall constitute such diminution or interference unless
consented to in writing by the Employee: (i) a change in the principal workplace
of the Employee to a location more than fifty (50) miles from the Bank’s main
office; (ii) a material demotion of the Employee, a reduction in the number or
seniority of other Bank personnel reporting to the Employee, or a reduction in
the frequency with which, or in the nature of the matters with respect to which,
such personnel are to report to the Employee, other than as part of a Bank or
Holding Company-wide reduction in staff; or (iii) a reduction or adverse change
in the salary, perquisites, benefits, contingent benefits or vacation time which
had theretofore been provided to the Employee, other than as part of an overall
program applied uniformly and with equitable effect to all members of the senior
management of the Bank or the Holding Company.

                In the case of termination of the Employee’s employment for
cause, the Bank shall pay the Employee his salary through the date of
termination, and the Bank shall have no further obligation to the Employee under
this Agreement. The Employee shall have no right to receive compensation or
other benefits for any period after termination for cause. For purposes of this
Agreement, termination for “cause” shall include termination because of the
Employee’s personal dishonesty, incompetence, willful misconduct, breach of a
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule, or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order relating to the
business conducted by Bank, or material breach of any provision of this
Agreement. Notwithstanding the foregoing, the Employee shall not be deemed to
have been terminated for cause unless and until there shall have been delivered
to the Employee a copy of a resolution, duly adopted by the affirmative vote of
not less than a majority of the disinterested members of the Board of Directors
of the Bank at a meeting of the Board called and held for such purpose (after
reasonable notice to the Employee and an opportunity for the Employee, together
with the Employee’s counsel, to be heard before the Board), stating that in the
good faith opinion of the Board the Employee



--------------------------------------------------------------------------------




was guilty of conduct constituting “cause” as set forth above and specifying the
particulars thereof in detail.

                        (b) The Employee’s employment may be voluntarily
terminated by the Employee at any time upon 90 days written notice to the Bank
or upon such shorter period as may be agreed upon between the Employee and the
Board of Directors of the Bank. In the event of such voluntary termination, the
Bank shall be obligated to continue to pay the Employee his salary only through
the date of termination, at the time such payments are due, and the Bank shall
have no further obligation to the Employee under this Agreement.

                        (c) In the event of the death of the Employee during the
term of employment under this agreement and prior to any termination hereunder,
the Employee’s estate, or such person as the Employee may have previously
designated in writing, shall be entitled to receive from the Bank the salary of
the Employee through the last day of the calendar month in which his death shall
have occurred, and the term of employment under this Agreement shall end on such
last day of the month.

                        (d) If the Employee is suspended from office and/or
temporarily prohibited from participating in the conduct of the Bank’s affairs
by a notice served under Section 8 (e) (3)or (g) (1) of the Federal Deposit
Insurance Act (“FDIA”), 12 U.S.C. § 1818 (e) (3); (g) (1), the Bank’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Bank may in its discretion (i) pay the Employee all or part of
the compensation withheld while its obligations under this Agreement were
suspended and (ii) reinstate in whole or in part any of the obligations which
were suspended.

                        (e) If the Employee is removed from office and/or
permanently prohibited from participating in the conduct of the Bank’s affairs
by an order issued under Section (8) (e) (4) or (g) (1) of the FDIA, 12 U.S.C. §
1818 (e) (4); (g) (1), all obligations of the Bank under this Agreement shall
terminate, as of the effective date of the order, but vested rights of the
parties shall not be affected.

                        (f) If the Bank becomes in default (as defined in
Section 3 (x) (1) of the FDIA, 12 U.S.C. § 1813 (x) (1)), all obligations under
this Agreement shall terminate as of the date of default, but this provision
shall not affect any vested rights of the parties.

                        (g) All obligations under this Agreement shall be
terminated, except to the extent determined that continuation of this Agreement
is necessary for the continued operation of the Bank: (i) by the Director of the
Office of Thrift Supervision (“OTS”) or his or her designee at the time the
Federal Deposit Insurance Corporation or the Resolution Trust Corporation enters
into an agreement to provide assistance to or on behalf of the Bank under the
authority contained in Section 13 (c) of the FDIA, 12 U.S.C. § 1823 (c); or (ii)
by the Director of the OTS or his or her designee at the time the Director of
the OTS or his or her designee approves a supervisory merger to resolve problems
related to operation of the Bank or when the Bank is determined by the Director
of the OTS to be in unsafe or unsound condition. Any rights of the parties that
have already vested, however, shall not be affected by any such action.

                        (h) In the event the Bank purports to terminate the
Employee for cause, but it is determined by a court of competent jurisdiction or
by an arbitrator pursuant to Section 17 that cause did not exist for such
termination, or if in any event it is determined by any such court or arbitrator
that the Bank has failed to make timely payment of any amounts owed to the
Employee under this Agreement, the Employee shall be entitled to reimbursement
of any unpaid compensation accruing during the period of termination and
interest thereon and all reasonable costs, including attorneys’ fees, incurred
in challenging such termination or collecting such amounts. Such reimbursement
shall be in addition to all rights to which the Employee is otherwise entitled
under this Agreement.



--------------------------------------------------------------------------------




                7.  Disability. If during the term of employment hereunder the
Employee shall become disabled or incapacitated to the extent that he is unable
to perform the duties of the Executive Vice President, he shall be entitled to
receive disability benefits of the type provided for other executive employees
of the Bank.

                8. Change in Control.

                        (a) Involuntary Termination. If the Employee’s
employment is involuntarily terminated (other than for cause or pursuant to any
of Sections 6 (c) through 6 (g) or Section 7 of this Agreement) in connection
with or within 12 months after a change in control which occurs at any time
during the term of employment under this Agreement, in addition to any payments
under Section 6 (a) of the Agreement, the Bank shall pay to the Employee in a
lump sum in cash within 25 business days after the Date of Termination (as
hereinafter defined) of employment an amount equal to 299% of the Employee’s
“base amount” of compensation as defined in Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”).

                        (b) Definitions. For purposes of Section 8, 9 and 11 of
this Agreement, “Date of Termination” means the earlier of (i) the date upon
which the Bank gives notice to the Employee of the termination of his employment
with the Bank, or (ii) the date upon which the Employee ceases to serve as an
Employee of the Bank; and “change in control” is defined solely as any
acquisition of control (other than pursuant to the Conversion or by a trustee or
other fiduciary holding securities under an employee benefit plan of the Holding
Company or a subsidiary of the Holding Company), as defined in 12 C.F.R. §
574.4, or any successor regulation, of the Bank or Holding Company which would
require the filing of an application for acquisition of control or notice of
change in control in a manner as set forth in 12 C.F.R. § 574.3, or any
successor regulation.

                9. Certain Reduction of Payments by the Bank.

                        (a) Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Bank to or for the benefit of the Employee (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise) (a “Payment”) would be nondeductible (in whole or part) by the
Bank for Federal income tax purposes because of Section 280G of the Code, then
the aggregate present value of amounts payable or distributable to or for the
benefit of the Employee pursuant to this Agreement (such amounts payable or
distributable pursuant to this Agreement are hereinafter referred to as
“Agreement Payments”) shall be reduced to the Reduced Amount. The “Reduced
Amount” shall be an amount, not less than zero, expressed in present value which
maximizes the aggregate present value of Agreement Payments without causing any
Payment to be nondeductible by the Bank because of Section 280G of the Code. For
purposes of this Section 9, present value shall be determined in accordance with
Section 280G (d) (4) of the Code.

                        (b) All determinations required to be made under this
Section 9 shall be made by the Bank’s independent auditors, or at the election
of such auditors by such other firm or individuals of recognized expertise as
such auditors may select (such auditors or, if applicable, such other firm or
individual, are hereinafter referred to as the “Advisory Firm”). The Advisory
Firm shall within ten business days of the Date of Termination, or at such
earlier time as is requested by the Bank, provide to both the Bank and the
Employee an opinion (and detailed supporting calculations) that the Bank has
substantial authority to deduct for federal income tax purposes the full amount
of the Agreement Payments and that the Employee has substantial authority not to
report on his federal income tax return any excise tax imposed by Section 4999
of the Code with respect to the Agreement Payments. Any such determination and
opinion by the Advisory Firm shall be binding upon the Bank and the Employee.
The Employee shall determine which



--------------------------------------------------------------------------------




and how much, if any, of the Agreement Payments shall be eliminated or reduced
consistent with the requirements of this Section 9, provided that, if the
Employee does not make such determination within ten business days of the
receipt of the calculations made by the Advisory Firm, the Bank shall elect
which and how much, if any, of the Agreement Payments shall be eliminated or
reduced consistent with the requirements of this Section 9 and shall notify the
Employee promptly of such election. Within five business days of the earlier of
(i) the Bank’s receipt of the Employee’s determination pursuant to the
immediately preceding sentence of this Agreement or (ii) the Bank’s election in
lieu of such determination, the Bank shall pay to or distribute to or for the
benefit of the Employee such amounts as are then due the Employee under this
Agreement. The Bank and the Employee shall cooperate fully with the Advisory
Firm, including without limitation providing to the Advisory Firm all
information and materials reasonably requested by it, in connection with the
making of the determinations required under this Section 9.

                        (c) As a result of uncertainty in application of Section
280G of the Code at the time of the initial determination by the Advisory Firm
hereunder, it is possible that Agreement Payments will have been made by the
Bank which should not have been made (“Overpayment”) or that additional
Agreement Payments will not have been made by the Bank which should have been
made (“Underpayment”), in each case, consistent with the calculations required
to be made hereunder. In the event that the Advisory Firm, based upon the
assertion by the Internal Revenue Service against the Employee of a deficiency
which the Advisory Firm believes has a high probability of success determines
that an Overpayment has been made, any such Overpayment paid or distributed by
the Bank to or for the benefit of Employee shall be treated for all purposes as
a loan ab initio which the Employee shall repay to the Bank together with
interest at the applicable federal rate provided for in Section 7872 (f) (2) of
the Code; provided, however, that no such loan shall be deemed to have been made
and no amount shall be payable by the Employee to the Bank if and to the extent
such deemed loan and payment would not either reduce the amount on which the
Employee is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes. In the event that the Advisory Firm, based upon
controlling preceding or other substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Bank to or for the benefit of the Employee together with interest at the
applicable federal rate provided for in Section 7872 (f) (2) of the Code.

                        (d) The total of payments to the Employee in the event
of involuntary termination of employment under Section 6(a) and Section 8(a)
shall not exceed three times his average annual compensation from the Bank over
the five most recent taxable years (or, if employed by the Bank for a shorter
period, over the period of his employment by the Bank).

                        (e) Any payments made to the Employee pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with 12 U.S.C. 1828(k) and any regulations promulgated thereunder.

                10. Non-competition

                        (a) Employee shall not, during the period of his
employment and for a period of two (2) years following the termination of his
employment for any reason, directly or indirectly own, operate, consult or be
employed by any person or entity engaged in any business or activity in the
prepaid debit card industry or which is competitive with the prepaid debit card
product and related services of Bank, anywhere within the United States, if Bank
continues to carry on a like business therein; provided, however, nothing herein
shall prevent Employee from working in the credit card industry so long as such
work does not breach the provisions of this Agreement.



--------------------------------------------------------------------------------




                Employee shall not, during the period of his employment and for
a period of two (2) years following termination of his employment for any
reason, solicit any existing customers of Bank or solicit potential customers if
such potential customers were identified or developed during the course of
Employee’s employment with Bank, or otherwise divert or attempt to divert any
existing business of Bank, anywhere within the United States.

                        (b) Employee shall not, directly or indirectly, solicit,
induce, recruit or cause another Bank employee to terminate his or her
employment for a period of two (2) years following the termination of Employee’s
employment, for any reason, anywhere within the United States.

                        (c) Employee shall not, either during his employment
with Bank or at any time thereafter, except as required in the conduct of Bank’s
business or as authorized in writing by Bank, use, publish, disclose,
appropriate or communicate, directly or indirectly, any of the following
information which Employee, in any way, has acquired or may acquire during, or
by reason of, his employment with Bank:

                Marketing, sales, service, costs, business methods, formulas,
product specifications, planning, and technical information relating to Bank, as
well as customer lists and any other information which could give any third
party an opportunity to obtain an advantage over competitors who did not know
such information; and

                Trade secrets which are used in Bank’s business and give Bank an
opportunity to obtain an advantage over competitors who do not know them.

                        (d) Employee understands that in the event of a
violation of any provision of this Agreement, Bank shall have the right to seek
injunctive relief, in addition to any other existing rights or remedies provided
in this Agreement or by operation of law, whether legal or equitable, without
the requirement of posting a bond.

                        (e) Employee agrees that the restrictions and
limitations contained in this Agreement are reasonable as to scope and duration
and are necessary to protect Bank’s trade secrets and confidential information
and to preserve for Bank the competitive advantage derived from maintaining
confidentiality and restricting competition by Employee. In the event that any
of the restrictions and limitations contained in this Agreement are deemed to be
unreasonable or to otherwise exceed any time, geographic or other limitations
permitted by applicable law, the provisions of this Agreement shall be reformed
to the maximum limitations permitted by applicable law, and each provision
determined to be unreasonable or not in compliance with applicable law shall be
deemed severed from the remaining terms and conditions of this Agreement.

                        (f) The provisions of subsections (a),(b),(c),(d) and
(e) hereof shall not prevent the Employee from purchasing, solely for
investment, not more than five percent (5%) of any financial institution’s stock
or other securities which are traded on any national or regional securities
exchange or are actively traded in the over-the-counter market and registered
under Section 12 (g) of the Securities Exchange Act of 1934.

                        (g) The provisions of this Section shall survive the
termination of the Employee’s employment hereunder whether by expiration of the
term thereof or otherwise.

                11. No Assignments.

                        (a) This Agreement is personal to each of the parties
hereto, and neither party may assign or delegate any of its rights or
obligations hereunder without first obtaining the written consent of the other



--------------------------------------------------------------------------------




party; provided, however, that the Bank will require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Bank, by an
assumption agreement in form and substance satisfactory to the Employee, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Bank would be required to perform it if no such
succession or assignment had taken place. Failure of the Bank to obtain such an
assumption agreement prior to the effectiveness of any such succession or
assignment shall be a breach of this Agreement and shall entitle the Employee to
compensation from the Bank in the same amount and on the same terms as the
compensation pursuant to Section 8 (a) hereof. For purposes of implementing the
provisions of this Section 11 (a), the date on which any such succession becomes
effective shall be deemed the Date of Termination.

                        (b) This Agreement and all rights of the Employee
hereunder shall inure to the benefit of and be enforceable by the Employee’s
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If the Employee should die while any
amounts would still be payable to the Employee hereunder if the Employee had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the- Employee’s devisee,
legatee or other designee or if there is no such designee, to the Employee’s
estate.

                12.  Notice. For the purposes of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth on the first page of this Agreement (provided that all
notices to the Bank shall be directed to the attention of the Board of Directors
of the Bank with a copy to the Secretary of the Bank), or to such other address
as either party may have furnished to the other in writing in accordance
herewith.

                13.  Amendments. No amendments or additions to this Agreement
shall be binding unless in writing and signed by both parties, except as herein
otherwise provided.

                14.  Paragraph Headings. The paragraph headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement.

                15.  Severability. The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof.

                16.  Governing Law. This Agreement shall be governed by the laws
of the United States to the extent applicable and otherwise by the laws of the
State of Iowa.

                17.  Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the day and year first above written.

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION

WHICH MAY BE ENFORCED BY THE PARTIES.



--------------------------------------------------------------------------------




        METABANK              By: /s/ E. Wayne Cooley       ————————————————    
E. Wayne Cooley     Chairman, Compensation Committee                    
EMPLOYEE              /s/ Bradley C. Hanson     ————————————————     Bradley C.
Hanson

     

--------------------------------------------------------------------------------